UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 12-7630


CAIN NICHOLAS JONES,

                 Plaintiff - Appellant,

          v.

MR. MAPES,      Law    Librarian,   Virginia    Beach   Correctional
Center,
                 Defendant - Appellee,

          and

GRIEVANCE RESPONDENT, Grievance          Administrator,    Virginia
Beach Correctional Center,

                 Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:11-cv-00139-MSD-DEM)


Submitted:   January 22, 2013                  Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cain Nicholas Jones, Appellant Pro Se.          Samuel Lawrence
Dumville, NORRIS & ST. CLAIR P.C., Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cain Nicholas Jones appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed    the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Jones v. Mapes, No. 2:11-cv-00139-MSD-DEM (E.D. Va. Aug.

30, 2012).       We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented     in   the   materials

before    this    court    and   argument   would    not   aid   the   decisional

process.



                                                                         AFFIRMED




                                        2